Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s original filing of 01 April 2019.  Claims 1-8 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-8 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Hideaki et al. (JP 5391959)) teaches a drive device for a hybrid vehicle capable of reducing the size of the device. A drive unit 1 for a hybrid vehicle is provided with a power split planetary gear mechanism 25 capable of splitting power generated by an engine 3 into an output side and an MG1 side. A planetary gear mechanism 31 for transmission that can be transmitted to the output side through the path, one brake B1, and two clutches C1 and C2 are provided. Thus, by switching the engagement and release of these brakes B1 and clutches C1 and C2, it is possible to switch the travel mode when the vehicle travels, and when the power generated by the engine 3 is transmitted to the output side. Can be changed. Therefore, when the engine 3 and the MG 2 used as the electric motor are used as a power source when the vehicle is traveling, a desired traveling state can be obtained with a minimum configuration. As a result, the apparatus can be reduced in size.
Further, Endo et al. (US 2016/0368361) teaches a drive unit for a hybrid vehicle in which selectable operating modes are increased and power distribution ratio is 
In regards to independents claims 1 and 8, Hideaki et al. and Endo et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
a torque limiter disposed in the power transmission path between the speed 15shift mechanism and the motor-generator to limit a transmitted torque by slipping; 

and an electronic control unit including a microprocessor and a memory, the microprocessor is configured to perform 

controlling the speed shift mechanism so as to disengage the first frictional engagement mechanism in a engaged state and engage the second frictional engagement 20mechanism in a disengaged state during switching from the high speed stage to the low speed stage, 

detecting an occurrence of slipping of the torque limiter, and 

the controlling including controlling the speed shift mechanism so as to increase an engaging force of the second frictional engagement mechanism during 25switching from the high speed stage to the low speed stage when the occurrence of slipping is detected than when the occurrence of slipping is not detected



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667